Citation Nr: 1743834	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-15 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 2, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for further development August 2014.

In a December 2016 rating decision, the RO increased the rating for PTSD to 70 percent, effective June 2, 2011.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
  
	
FINDING OF FACT

For the entire appeal period, PTSD has been productive of serious symptomatology including intrusive thoughts about his military service, avoidance, isolation, irritability, anger, sleep disturbances, nightmares, anxiety, depression, disturbances of mood and motivation, difficulty in stressful circumstances, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships, resulting in occupational and social impairment with deficiencies in most areas; however, total social and occupational impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.  To evaluate the current nature and severity of the Veteran's service-connected PTSD, VA afforded him VA examinations in October 2009 and July 2016.  The examination reports are adequate and sufficient evidence for deciding the claim, as the reports are based upon an examination of the Veteran, reflect consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  VA's duty to assist has been met.

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD prior to June 2, 2011, and in excess of 70 percent thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and
long term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, supra; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
	 
The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14, 308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in June 2011, the amendments are not applicable.

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well.  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

To evaluate the current nature and etiology of the Veteran's claim, VA afforded him a VA examination in October 2009.  At such time, the Veteran reported symptoms of depression on a daily basis with moderate symptoms that usually last between six to eight hours.  The Veteran indicated that he stayed home most of the time as he avoided crowds, hated shopping, and had no energy and motivation.  On examination, the examiner noted that the Veteran has symptoms of PTSD, to include recurrent and intrusive distressing recollections, markedly diminished interest, or participation in significant activities, feelings of detachment or estrangement from others, restricted affect, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  GAF score was noted to be 65.

Thereafter, in an April 2010 VA treatment note, the Veteran reported that he had problems with going out in public, being around strangers or crowds, had problems with going into stores, and got up in the middle of the night to scan the perimeter and would wake up screaming.

VA treatment records dated in February 2011, reflect that the Veteran reported a significant increase of his PTSD symptoms.  At such time, the Veteran indicated that he was only able to work out of the home and believed that the only reason he is able to continue working was due to a positive relationship with his boss.  The Veteran reported that he did not go anywhere, aside from the VA and grocery store.  He indicated that he continued to have sleeping issues and anxiety.

In April 2011, treatment records reflect that the Veteran indicated that he no longer took his diabetes medication properly and reported losing 20 pounds.  The Veteran reported that he felt like a failure and was having difficulty with completing his work.

A June 2011 psychology progress note indicates that the Veteran reported having a severe increase of his PTSD symptoms.  He indicated that he had increased stress due to problems with family members and work.  He reported having significant difficulty concentrating, getting along with people on the phone, and high irritability.  He reported having anger outbursts and indicated that his employment may be at risk.  At such time, the Veteran reported also indicated that he woke up every two hours and checked the locks.  The Veteran reported having nightmares and indicated a worsening of his paranoia.  Due to such symptoms, the Veteran indicated that had problems interacting socially and had been staying at home.

In July 2012, the Veteran reported experiencing an increase of PTSD symptoms, to include hypervigilance, anxiety, paranoia, and significant isolation.  He indicated that his insomnia was contributing to his increased agitation.  As such time, the Veteran indicated that he was going to request leave without pay due to his inability to manage his work.

An October 2012 treatment note indicates that the Veteran reported feeling irritated over people on the phone and had difficulty maintaining control over his feelings.

During therapy in March 2013, the Veteran reported a significant increase of stress related to his PTSD symptoms.  As such time, the Veteran reported symptoms of hypervigilance, anxiety, nightmares, and depression.  The Veteran indicated that he felt unstable and needed to increase the number of therapy sessions to stabilize his mood.

VA treatment records from August 2013 reflect that the Veteran reported an increase of anxiety, agitation, and nightmares.  He had problems with short-term memory and significant difficulty with concentration and sleep.

During his July 2014 therapy session, the Veteran reported increased symptoms of depression and severe sleep problems due to being awaken by noises and distressful dreams.

In September 2014, during his therapy session, the Veteran indicated that he had crazy thinking and at times is bombarded with intrusive thoughts and images of combat that will trigger his thoughts of his work as a police officer.  The Veteran, however, did not appear to be at imminent risk of harm to self or to others.  Additionally, while the Veteran was noted to have intact memory and good concentration, he continued to report significant problems with sleep due to hyper-vigilance and paranoia.

VA treatment records from April 2015 indicate that the Veteran continued to have nightmares, but was able to control his anger and avoid arguments.

In July 2015, the Veteran indicated that he would attend a family reunion with most, if not all, of his children and grandchildren.  The Veteran indicated that he was looking forward to the reunion.

During an August 2015 individual therapy session, the Veteran reported that he wanted to be a better person and wanted to get out of the house more despite being satisfied with the solitary life he led.  The Veteran indicated that he liked to write and spend time with his grandson.  Although the Veteran discussed a falling out with his grandson's other grandparents, the Veteran was able to resolve the situation.

VA treatment records from January 2016 indicate that the Veteran reported an improvement in the way he handled situations with other people as a result of being in therapy.

VA afforded the Veteran a VA examination in July 2016.  At such time, the Veteran appeared mildly disheveled, unshaven, and in casual attire.  He was alert and oriented and spoke in a normal rate, volume, and tone.  His affect was almost blunted and was irritable.  The Veteran's thought processes were mildly circumstantial.  He did not have any homicidal or suicidal ideations.  The examiner indicated that the Veteran would have difficulty in the workplace secondary to his high anxiety, hypervigilance, distrust, and irritability as far as interacting with the public, coworkers, and/or superiors.  The examiner noted that the Veteran's poor sleep would impact his daytime alertness and ability to concentrate.  However, the examiner opined that such symptoms would not preclude occupational functioning in a sedentary, structured, solitary work environment that conforms to Federal guidelines for reasonable accommodations.     

The Veteran continued to undergo therapy subsequent to his July 2016 VA examination.  A December 2016 psychology note indicates that the Veteran spent the Thanksgiving holiday in Orlando with his daughter and her family.  The Veteran reported having a good time.  Additionally, the note indicates that the Veteran discussed a couple of situations where store clerks were disrespectful to him.  The Veteran reported that he remained calm in both situations.

After considering all of the medical evidence of record, the Board will resolve all doubt in the Veteran's favor and find that for the entire appeal period since the award of service connection, the evidence of record, to include VA treatment records, reflects that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms of avoidance, isolation, anger, anxiety, depression, disturbances of mood and motivation, nightmares, and intrusive thoughts, difficulty in adapting to stressful circumstances, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  GAF scores during this period ranged from 47 to 65.  That is, the Veteran's service-connected PTSD manifests with symptoms productive of occupational and social impairment with deficiencies in most areas.  This level of disability comports with the maximum 70 percent disability rating allowable by law.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the evidence does not show that the Veteran's PTSD approximates total occupational and social impairment.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Most of the very severe symptoms listed at that level are not shown by the evidence of record.  Additionally, although the Veteran is despondent, reclusive, and lacks motivation, he appears to be able to maintain relationships with his family members, which is not reflective of total social impairment.


ORDER

An initial disability rating of 70 percent, and no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that he is unable to work due to his service-connected conditions, which include his service-connected PTSD and other service-connected conditions.  See Statement, April 2013.  

In August 2014, the Board noted that the Veteran's combined disability rating was 70 percent, and as the combined rating of his disabilities relating to diabetes mellitus was 40 percent or more, the Board found that the schedular criteria were presently met.  However, as the Veteran had not been provided with a VA examination relating to his TDIU claim, the Board remanded the case to the AOJ so that the Veteran could be afforded a VA examination to address the effect of his service-connected disabilities on his occupational functioning.  

The Board notes that VA provided the Veteran a VA examination in July 2016.  At such time, the examiner determined that the Veteran's PTSD symptoms would not preclude occupational functioning in a sedentary, structured, solitary work environment that conforms to Federal guidelines for reasonable accommodations.     

However, to date, there is no opinion that addresses the Veteran's ability to function in an occupational environment in light of all of his service-connected disabilities as requested by the prior Remand.  In addition, it appears that the Veteran may not have returned a completed VA Form 21-8940 that the RO sent to him in 2013

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.  Notify him that failure to return the VA Form 21-8940 may result in the denial of his claim.

2.  If the Veteran submits a completed VA Form 21-8940, then send the file to an appropriate examinter to provide commentary on the Veteran's ability to function in an occupational environment in light of all of his service-connected disabilities, which include PTSD, degenerative joint disease of the right ankle, diabetes mellitus, and peripheral neuropathy of all four extremities associated with diabetes mellitus.

The examiner should describe the functional impairment caused solely by the service-connected disabilities.  The assessment should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


